Citation Nr: 1446022	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  10-25 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

2. Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel






INTRODUCTION

The Veteran had active service from May 2001 to March 2005.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2009 and April 2010 rating decisions by the Muskogee, Oklahoma Department of Veterans Affairs Regional Office (RO).  In his June 2010 and June 2013 substantive appeals, the Veteran requested a hearing before a member of the Board, which was scheduled for September 2014.  However, the Veteran withdrew his request for a hearing and subsequently withdrew his appeal.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  


FINDING OF FACT

Prior to the promulgation of a decision on the issues on appeal, the Board received letters from the Veteran and his appointed representative requesting that the Veteran's appeal of all remaining issues be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In separate letters received by VA in July 2014, the Veteran and his authorized representative indicated that it was the Veteran's desire to withdraw the claims on appeal, relating to new and material evidence for tinnitus and service connection for sleep apnea.  Because the Veteran, through his own statement and the statement of his authorized representative, has withdrawn his appeal and there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus is dismissed.

The issue of entitlement to service connection for sleep apnea is dismissed.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


